Allowable Subject Matter
Claims 10-12, 15-20, 22-23, 25, and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known wearable communication devices with multiple embedded input sensor circuitry configurations thereof. However, none of the references alone or in combination teach: “A method of controlling an external electronic device with a wearable electronic device, the method comprising: receiving, via a first input device positioned on an inner surface of a body of the wearable electronic device, a first input corresponding to a movement of the first input device between different positions; receiving, via a second input device positioned on the inner surface of the body of the wearable electronic device, a second input corresponding to a movement of the second input device between different positions; receiving, via a third input device positioned on the inner surface of the body of the wearable electronic device, a third input corresponding to a movement of the third input device between different positions; and transmitting, by a transmitter of the wearable electronic device, a plurality of signals to the external electronic device based on the first, second, and third inputs, each signal of the plurality of signals corresponding to a respective command of a plurality of commands to be executed by the external electronic device.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626